Title: Thomas Jefferson to James Madison, 30 August 1812
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello Aug. 30. 12. 
          The mail of yesterday does not tell us whether you have left Washington. I am this moment setting out for Bedford, & shall be absent 3. or 4. weeks. should you be at Monpelier when I return I shall certainly have the pleasure of paying my respects to mrs Madison & yourself. in the mean time accept the assurance of my affectionate esteem & respect 
          
            Th:
            Jefferson
        